DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites managing account and billing.
Claim 1;
1. A method for managing accounting and billing using 
(A) providing a plurality of user accounts managed 

 (C) prompting each user account to enter at least one transaction request 
(D) relaying the transaction request 
(E) adjusting the user balance of the arbitrary account from a current balance amount to a new balance amount in accordance to the transaction request with the remote server;
 (F) recording and verifying step (
(G) relaying a transaction confirmation for the new balance amount 
(H) 
The steps as recited in Claim 1 recite providing a plurality of accounts in which a user account can enter a transaction and rely the transaction request; in which balance is adjusted and a new balance is relayed along with a transaction confirmation. That, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., blockchain, server, and PC device).  More specifically, the examiner notes that the concepts above are steps the human mind can perform with the aid of pencil and paper (i.e., manually performing such a transaction by verbal communication). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, such claims can additionally fall under Certain Methods Of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of i.e., (i.e., blockchain, server, and PC device) to perform the aforementioned steps. These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic client server architecture with blockchain). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements i.e., (i.e., blockchain, server, and PC device).  to perform the aforementioned steps to perform the aforementioned steps are well-understood, routine, and conventional and amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory.
Further, Arora (US 2019/0188657 A1) cites the general use of blockchains for transaction with respect to exchange of currency, thus representing well-understood, routing, and conventional functionality.  
Regarding Claim 2-7; these claim recites limitations that further define the same abstract idea as noted in Claim 1.  Therefore they are considered patent ineligible for the reasons given above.  
The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ach, II et al. (US 2017/0364898 A1) in view of Castinado et al. (US 2019/0034922 A1) and Pourfallah et al. (US 20130218769 A1).

Regarding Claim 1;
Ach discloses method for managing accounting and billing 
(A) providing a plurality of user accounts managed by at least one remote server, wherein each user account is associated with a corresponding personal computing (PC) device, wherein each user account is associated with a user balance (FIG. 1 – MPS User Accounts and [0008]-[0010]);

(C) prompting each user account to enter at least one transaction request with the corresponding PC device (FIG. 1 and [0008] - The MPS functions can include a transfer funds function for transferring funds from a sender MPS user to a recipient. The transfer funds function includes displaying a transaction interface on the MPS frontend associated with the sender MPS user; enabling the sender MPS user to enter a recipient identifier, a transfer amount and a payment method into the transaction interface... and confirming a sender account associated with the sender MPS user has sufficient funds for transfer of the transfer amount from the sender account);
(D) relaying the transaction request from the corresponding PC device of at least one arbitrary account to the remote server, if the transaction request is entered by the arbitrary account, wherein the arbitrary account is any account from the plurality of user accounts ([0008] - confirming a sender account associated with the sender MPS user has sufficient funds for transfer of the transfer amount from the sender account. If the sender account has sufficient funds, then the transfer funds function also includes determining the recipient from the recipient identifier; transferring the transfer amount from the sender account; transferring the transfer amount to a recipient account associated with the recipient and [0013] - The MPS functions can include a transfer funds function for transferring funds from a sender MPS user to a recipient MPS user of the plurality of MPS users.);
(E) adjusting the user balance of the arbitrary account from a current balance amount to a new balance amount in accordance to the transaction request with the remote server (FIG. 2-3 and [0074] - These MPS accounts 132 can be reconciled periodically or as desired.... balance (i.e., as constructed adjusting the balance));

(G) relaying a transaction confirmation (FIG. 2-3 and [0008] - sending a sender confirmation message to the sender MPS user; and sending a recipient confirmation message to the recipient);
(H) displaying the transaction confirmation with the corresponding PC device of the arbitrary account (FIG. 2-3 and [0008] - sending a sender confirmation message to the sender MPS user; and sending a recipient confirmation message to the recipient).
Ach fails to explicitly disclose ... using blockchain technology, the method comprising the steps of:
 (B) providing a blockchain ledger managed by a network of computing nodes; 
(G) relaying a transaction confirmation for the new balance ... to the corresponding PC device ... 
 (F) recording and verifying step (E) in real-time with the blockchain ledger; 
However, in an analogous art, Castinado teaches....using blockchain technology (Castinado, [0022]), the method comprising the steps of:
 (B) providing a blockchain ledger managed by a network of computing nodes (Castinado, [0022] – nodes and [0024] - In a typical embodiment, a first user having an account with a first entity utilizes the system to execute a resource transfer to a second user. In some embodiments, the second user may have an account with the first entity);
(F) recording and verifying step (E) in real-time with the blockchain ledger (Castinado, [0022] – nodes and [0024] - In a typical embodiment, a first user having an account with a first entity utilizes the system to execute a resource transfer to a second user. In some embodiments, the second user may have an account with the first entity and [0038] - executing a real-time resource transfer using a distributed ledger, in accordance with one embodiment of the present invention and [0039] - For instance, in the case of a transfer of funds between accounts of the same entity, the pending data record may only require validation by nodes within the first entity);
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Castinado to the managing accounting and billing of Ach to include ....using blockchain technology, the method comprising the steps of: (B) providing a blockchain ledger managed by a network of computing nodes; (F) recording and verifying step (E) in real-time with the blockchain ledger
One would have been motivated to combine the teachings of Castinado to Ach  to do so as it provides / allows a secure and efficient way to conduct resource transfers on a real-time or near real-time basis (Castinado , [0024]).
However, in an analogous art, Pourfallah teaches (G) relaying a transaction confirmation for the new balance ... to the corresponding PC device ... (Pourfallah, [0086]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Pourfallah to the managing accounting and billing of Ach and Castinado to include (G) relaying a transaction confirmation for the new balance ... to the corresponding PC device.
One would have been motivated to combine the teachings of Pourfallah to Ach and Castinado to do so as it provides / allows a simplified method and system of securely conducting financial transactions using an existing infrastructure through mobile devices (Pourfallah, [0003]).

Regarding Claim 2;
Ach and Castinado and Pourfallah disclose the method to Claim 1.
Ach further discloses comprising the steps of: providing the transaction request as a withdrawal request; and decreasing the user balance of the arbitrary account from the current balance amount to the “desired” balance amount with the remote server during step (E) (Ach, [0074] - defunding).
However, in an analogous art, Pourfallah teaches concepts of the new balance ...(Pourfallah, [0086]).
Similar rationale and motivation is noted for the combination of Pourfallah to Ach and Castinado and Pourfallah as per Claim 1, above.

Regarding Claim 3;
Ach and Castinado and Pourfallah disclose the method to Claim 1.
Ach further dislcoses comprising the steps of: providing the transaction request as a deposit request; and increasing the user balance of the arbitrary account from the current balance amount to the “desired” balance amount with the remote server during step (E) (Ach, [0074] - refunding).
However, in an analogous art, Pourfallah teaches concepts of the new balance ...(Pourfallah, [0086]).
Similar rationale and motivation is noted for the combination of Pourfallah to Ach and Castinado and Pourfallah as per Claim 1, above.

Regarding Claim 4;
Ach and Castinado and Pourfallah disclose the method to Claim 1.
Ach further discloses comprising the steps of: providing the transaction request as a bill-payment request, wherein the bill-payment request is associated with a specific account from the plurality of user accounts (FIG. 15 – Method and [0041] – pay bills, rent, mortgage payments, insurance payments...); prompting the specific account to accept the transaction request with the corresponding PC device before step (E) (FIG. 2 – Send Request); increasing the user balance of the arbitrary account from the current balance amount to the new balance amount with the remote server during step (E), if the transaction request is accepted by the specific account ([0074] – refunding); and proportionately decreasing the user balance of the specific account with the remote server, if the transaction request is accepted by the specific account (FIG. 15 – send transaction ad FIG. 3 – depicts decrease).

Regarding Claim 5;
Ach and Castinado and Pourfallah disclose the method to Claim 1.
Ach further discloses comprising the steps of: receiving an invoice from a specific account with the corresponding PC device of the arbitrary account, wherein the specific account is from the plurality of user accounts ([0064] - A sending payee client can select the receive funds selection 710 to bring up fields for sending an invoice message to a receiving payer client of the mobile payment system 100, that will enable the payer client to simply approve the invoice message to transfer funds from the payer client's MPS user account 158 (or a third-party user account 134 tied to their MPS user account 158) to the sending payee client's MPS user account 158 (or a third-party user account 134 tied to their MPS user account 158)); prompting the arbitrary account to pay the invoice with the corresponding PC device before step (C) designating a payment of the invoice as the transaction request with the corresponding PC device of the arbitrary account during step (C), if the invoice is selected to be paid by the arbitrary account (FIG. 9 – venmo and [0064] - A sending payee client can select the receive funds selection 710 to bring up fields for sending an invoice message to a receiving payer client of the mobile payment system 100, that will enable the payer client to simply approve the invoice message to transfer funds from the payer client's MPS user account 158 (or a third-party user account 134 tied to their MPS user account 158) to the sending payee client's MPS user account 158 (or a third-party user account 134 tied to their MPS user account 158). A sending payer client can select the send funds selection 720 to bring up fields for sending a payment message to a receiving payee client of the mobile payment system 100, that will enable the receiving payee client to simply approve the payment message to transfer funds from the sending payer client's MPS user account 158 (or a third-party user account 134 tied to their MPS user account 158) to the receiving payee client's MPS user account 158 (or a third-party user account 134 tied to their MPS user account 158). The mobile payment system 100 can also send transfer confirmation messages to the payee and payer clients when the transfer is complete); decreasing the user balance of the arbitrary account from the current balance amount to the new balance amount with the remote server during step (E), if the invoice is selected to be paid by the arbitrary account (FIG. 9 – venmo and FIG. 2-3 and [0074] - These MPS accounts 132 can be reconciled periodically or as desired.... balance (i.e., as constructed adjusting the balance));; and proportionately increasing the user balance of the specific account with the remote server, if the invoice is selected to be paid by the arbitrary account ([0074 – refunded).

Regarding Claim 7;
Ach and Castinado and Pourfallah disclose the method to Claim 1.
Ach further discloses the method as claimed in claim 1 comprising the steps of: tracking steps (D) through (F) as a series of transaction updates with the remote server; prompting the arbitrary account to view the series of transaction updates with the corresponding PC device before step (D) (FIG. 3 – depict transaction updates); and displaying the series of transaction updates with the corresponding PC device of the arbitrary account, if the series of transaction updates is selected to be viewed by the arbitrary account (FIG. 3 – depict transaction updates).







Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ach, II et al. (US 2017/0364898 A1) in view of Castinado et al. (US 2019/0034922 A1) and Pourfallah et al. (US 20130218769 A1) and further in view of Castinado et al. (US 2017/0132630 A1), hereinafter Castinado ‘630.

Regarding Claim 4;
Ach and Castinado and Pourfallah disclose the method to Claim 1.
Ach and Castinado and Pourfallah fail to explicitly disclose further discloses comprising the steps of: prompting each user account to view the user balance with the corresponding PC device; and displaying the user balance with the corresponding PC device of the arbitrary user account, if the user balance is selected to be viewed by the arbitrary account.
However, in an analogous art, Castinado ‘630 further discloses comprising the steps of: prompting each user account to view the user balance with the corresponding PC device (Castinado ‘630, [0099] - relevant screenshot is shown in FIG. 9B(3) where the mobile P2P payment system client application 694 displays the eligible accounts and their balances. The mobile P2P payment system client application 694 also indicates to the first user that the balances may reflect transactions that have not yet been posted to the first user's account. In the illustrated example of FIG. 9B(3), a personal checking account, a regular savings account and a another checking account and their respective balances are depicted); and displaying the user balance with the corresponding PC device of the arbitrary user account, if the user balance is selected to be viewed by the arbitrary account  (Castinado ‘630, [0099] - relevant screenshot is shown in FIG. 9B(3) where the mobile P2P payment system client application 694 displays the eligible accounts and their balances. The mobile P2P payment system client application 694 also indicates to the first user that the balances may reflect transactions that have not yet been posted to the first user's account. In the illustrated example of FIG. 9B(3), a personal checking account, a regular savings account and a another checking account and their respective balances are depicted);
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Castinado ‘630 to the managing accounting and billing of Ach and Castinado and Pourfallah to include further discloses comprising the steps of: prompting each user account to view the user balance with the corresponding PC device; and displaying the user balance with the corresponding PC device of the arbitrary user account, if the user balance is selected to be viewed by the arbitrary account.
One would have been motivated to combine the teachings of Castinado ‘630 to Ach and Castinado and Pourfallah to do so as it provides / allows displays a list of eligible financial institution accounts that can participate in the mobile P2P transfer as well as their associated balances (Castinado ‘630, [0099]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627